DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 23 are allowed.
Regarding claims 1 – 14:
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a telecommunications enclosure comprising, among other things, a first set of fingers and a second set of fingers intermeshed with the first set of fingers and each one of the first and second sets of fingers of the plurality of tensile reinforcing elements being connected to a base positioned at the first side, the first set of fingers being angled from the base in a direction extending toward the second and third sides, and the second set of fingers being angled from the base in a direction extending toward the second and fourth sides.
	The closest prior art of record, Bukovnik et al. (U.S. Patent # 7,201,596 B1), teaches fingers (152 or 192) angled and extending in a same vertical direction (fig. 5) embedded in gel (col. 6, lines 9 – 15) but fails to teach or suggest four sides of the gel as claimed or the fingers being angled towards those sides as claimed.  
	Regarding claims 15 – 22: 
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a cable seal for use within a telecommunications enclosure comprising, among other things, the 
The closest prior art of record, Bukovnik et al. (U.S. Patent # 7,201,596 B1), teaches fingers (152 or 192) angled and extending in a same vertical direction (fig. 5) embedded in gel (col. 6, lines 9 – 15) but fails to teach or suggest a base plate as claimed or the fingers being at oblique angles as claimed.  
Regarding claim 23: 
The allowable subject matter as indicated in the office action mailed on 7/30/21 has been placed into independent form including all intervening claims. 

Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/Primary Examiner, Art Unit 2874